     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 1 of 27 Page ID #:491




 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                           CENTRAL DISTRICT OF CALIFORNIA
 5
           ANCORA TECHNOLOGIES,                        Case No. 8:19-cv-02192-GW(ASx)
 6         INC.                                        (LEAD CASE)
 7                    Plaintiff,                       Consolidated Case No.:
           v.                                          Case No. 2:20-cv-01252-GW(ASx)
 8
           TCT MOBILE (US) INC.,                       [Hon. George H. Wu]
 9         HUIZHOU TCL MOBILE                          [Hon. Alka Sagar]
           COMMUNICATION CO.,
10         LTD., and SHENZHEN TCL
           CREATIVE CLOUD                              PROTECTIVE ORDER
11         TECHNOLOGY CO., LTD.,
12                    Defendants.
13
      1.        A.    PURPOSES AND LIMITATIONS
14
            Discovery in this action is likely to involve production of confidential, proprietary,
15
      or private information for which special protection from public disclosure and from
16 use for any purpose other than prosecuting this litigation may be warranted.

17 Accordingly, the parties hereby stipulate to and petition the Court to enter the

18 following Stipulated Protective Order. The parties acknowledge that this Order does

19 not confer blanket protections on all disclosures or responses to discovery and that the

20 protection it affords from public disclosure and use extends only to the limited

21 information or items that are entitled to confidential treatment under the applicable

22 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
23 that this Stipulated Protective Order does not entitle them to file confidential

24 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx                1
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 2 of 27 Page ID #:492




 1 followed and the standards that will be applied when a party seeks permission from

 2 the court to file material under seal.

 3           B.     GOOD CAUSE STATEMENT

 4           This action is likely to involve trade secrets, customer and pricing lists and other

 5 valuable research, development, commercial, financial, technical and/or proprietary

 6 information for which special protection from public disclosure and from use for any

 7 purpose other than prosecution of this action is warranted. Such confidential and
   proprietary materials and information consist of, among other things, confidential
 8
   business or financial information, information regarding confidential business
 9
   practices, or other confidential research, development, or commercial information
10
   (including information implicating privacy rights of third parties), information
11
   otherwise generally unavailable to the public, or which may be privileged or otherwise
12
   protected from disclosure under state or federal statutes, court rules, case decisions,
13
   or common law. Accordingly, to expedite the flow of information, to facilitate the
14
   prompt resolution of disputes over confidentiality of discovery materials, to
15
   adequately protect information the parties are entitled to keep confidential, to ensure
16
   that the parties are permitted reasonable necessary uses of such material in preparation
17
   for and in the conduct of trial, to address their handling at the end of the litigation, and
18
   serve the ends of justice, a protective order for such information is justified in this
19
   matter. It is the intent of the parties that information will not be designated as
20
   confidential for tactical reasons and that nothing be so designated without a good faith
21 belief that it has been maintained in a confidential, non-public manner, and there is

22 good cause why it should not be part of the public record of this case.
23

24 2.        DEFINITIONS
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx              2
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 3 of 27 Page ID #:493




 1           2.1    Action:     Case   No.   8:19-cv-02192-GW-ASx         (LEAD      CASE);

 2 Consolidated Case No.: 2:20-cv-01252-GW-ASx.

 3           2.2    Challenging Party: a Party or Non-Party that challenges the designation

 4 of information or items under this Order.

 5           2.3a “CONFIDENTIAL” Information or Items: information (regardless of

 6 how it is generated, stored or maintained) or tangible things that qualify for protection

 7 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
   Statement.
 8
          2.3b “CONFIDENTIAL OUTSIDE COUNSEL ONLY” Information or Items
 9
   (hereinafter “COCO”): information (regardless of how it is generated, stored or
10
   maintained) or tangible things that are extremely sensitive and disclosure to persons
11
   other than the parties’ respective Outside Counsel of Record would create a substantial
12
   risk of injury, business loss or competitive disadvantage, including without limitation,
13
   trade secrets, sensitive financial information, and/or other proprietary information.
14
          2.3c “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items
15
   (hereinafter “HCSC”): documents or information containing or substantively relating
16
   to confidential, proprietary and/or trade secret source code or technical design
17
   documentation. See Section 11 of this Protective Order.
18
          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
19
   support staff).
20
          2.5 Designating Party: a Party or Non-Party that designates information or
21 items that it produces in disclosures or in responses to discovery as

22 “CONFIDENTIAL” or “COCO” or “HCSC.”
23           2.6    Disclosure or Discovery Material: all items or information, regardless of
24 the medium or manner in which it is generated, stored, or maintained (including,
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx             3
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 4 of 27 Page ID #:494




 1 among other things, testimony, transcripts, and tangible things), that are produced or

 2 generated in disclosures or responses to discovery in this matter.

 3           2.7    Expert: a person with specialized knowledge or experience in a matter

 4 pertinent to the litigation who has been retained by a Party or its counsel to serve as

 5 an expert witness or as a consultant in this Action.

 6           2.8    House Counsel: attorneys who are employees of a party to this Action.

 7 House Counsel does not include Outside Counsel of Record or any other outside
   counsel.
 8
          2.9 Non-Party: any natural person, partnership, corporation, association, or
 9
   other legal entity not named as a Party to this action.
10
          2.10 Outside Counsel of Record: attorneys who are not employees of a party
11
   to this Action but are retained to represent or advise a party to this Action and have
12
   appeared in this Action on behalf of that party or are affiliated with or assisting a law
13
   firm which has appeared on behalf of that party, and includes support staff.
14
          2.11 Outside General Counsel: attorneys who are not employees of a party to
15
   this Action but are retained to represent or advise a party to this Action, including
16
   support staff.
17
          2.12 Party: any party to this Action, including all of its officers, directors,
18
   employees, consultants, retained experts, and Outside Counsel of Record (and their
19
   support staffs).
20
          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
21 Discovery Material in this Action.

22           2.14 Professional Vendors: persons or entities that provide litigation support
23 services (e.g., photocopying, videotaping, translating, preparing exhibits or

24
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           4
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 5 of 27 Page ID #:495




 1 demonstrations, and organizing, storing, or retrieving data in any form or medium)

 2 and their employees and subcontractors.

 3           2.15 Protected Material: any Disclosure or Discovery Material that is

 4 designated as “CONFIDENTIAL” or “COCO” or “HCSC.”

 5           2.16 Receiving Party: a Party that receives Disclosure or Discovery Material

 6 from a Producing Party.

 7 3.        SCOPE
             The protections conferred by this Stipulation and Order cover not only
 8
      Protected Material (as defined above), but also (1) any information copied or extracted
 9
      from Protected Material; (2) all copies, excerpts, summaries, or compilations of
10
      Protected Material; and (3) any testimony, conversations, or presentations by Parties
11
      or their Counsel that might reveal Protected Material.
12
             Nothing in this Order shall bar or otherwise restrict Outside Counsel of Record
13
      for a party from rendering advice to his client with respect to this Action and, in the
14
      course thereof, relying upon his or her examination of materials designated
15
      “CONFIDENTIAL” or “COCO” or “HCSC,” provided that no disclosure of the
16
      substance of any such material shall be made except as (i) permitted herein or (ii) if
17
      such statement is a general conclusory statement indicating the nature and strength of
18
      the proofs the other party (or any third party) has offered.
19
             Any use of Protected Material at trial shall be governed by the orders of the trial
20
      judge. This Order does not govern the use of Protected Material at trial.
21 4.        DURATION
22           Even after final disposition of this litigation, the confidentiality obligations
23 imposed by this Order shall remain in effect until a Designating Party agrees otherwise

24 in writing or a court order otherwise directs. Final disposition shall be deemed to be
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx              5
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 6 of 27 Page ID #:496




 1 the later of (1) dismissal of all claims and defenses in this Action, with or without

 2 prejudice; and (2) final judgment herein after the completion and exhaustion of all

 3 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits

 4 for filing any motions or applications for extension of time pursuant to applicable law.

 5 5.        DESIGNATING PROTECTED MATERIAL

 6           5.1    Exercise of Restraint and Care in Designating Material for Protection.

 7 Each Party or Non-Party that designates information or items for protection under this
   Order must take care to limit any such designation to specific material that qualifies
 8
   under the appropriate standards. The Designating Party must designate for protection
 9
   only those parts of material, documents, items, or oral or written communications that
10
   qualify so that other portions of the material, documents, items, or communications
11
   for which protection is not warranted are not swept unjustifiably within the ambit of
12
   this Order.
13
          Mass, indiscriminate, or routinized designations are prohibited. Designations
14
   that are shown to be clearly unjustified or that have been made for an improper
15
   purpose (e.g., to unnecessarily encumber the case development process or to impose
16
   unnecessary expenses and burdens on other parties) may expose the Designating Party
17
   to sanctions.
18
          If it comes to a Designating Party’s attention that information or items that it
19
   designated for protection do not qualify for protection, that Designating Party must
20
   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21        5.2 Manner and Timing of Designations. Except as otherwise provided in
22 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

24
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           6
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 7 of 27 Page ID #:497




 1 under this Order must be clearly so designated before the material is disclosed or

 2 produced.

 3                  Designation in conformity with this Order requires:

 4                  (a)    for information in documentary form (e.g., paper or electronic

 5 documents, but excluding transcripts of depositions or other pretrial or trial

 6 proceedings), that the Producing Party affix at a minimum, the legend

 7 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “CONFIDENTIAL
   OUTSIDE COUNSEL ONLY” (hereinafter “COCO legend”) or “HIGHLY
 8
   CONFIDENTIAL – SOURCE CODE” (hereinafter “HCSC legend”) to each page that
 9
   contains protected material. If only a portion or portions of the material on a page
10
   qualifies for protection, the Producing Party also must clearly identify the protected
11
   portion(s) (e.g., by making appropriate markings in the margins).
12
          A Party or Non-Party that makes original documents available for inspection
13
   need not designate them for protection until after the inspecting Party has indicated
14
   which documents it would like copied and produced. During the inspection and before
15
   the designation, all of the material made available for inspection shall be deemed
16
   “CONFIDENTIAL OUTSIDE COUNSEL ONLY” or “HIGHLY CONFIDENTIAL
17
   – SOURCE CODE.” After the inspecting Party has identified the documents it wants
18
   copied and produced, the Producing Party must determine which documents, or
19
   portions thereof, qualify for protection under this Order. Then, before producing the
20
   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
21 or the “COCO legend” or the “HCSC legend” to each page that contains Protected

22 Material. If only a portion or portions of the material on a page qualifies for protection,
23 the Producing Party also must clearly identify the protected portion(s) (e.g., by making

24 appropriate markings in the margins).
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx            7
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 8 of 27 Page ID #:498




 1                  (b)    for testimony given in depositions, that the Designating Party

 2 identify the protected testimony on the record before the close of the deposition, or

 3 within 21 days after receipt of the final transcript of the deposition.

 4                  (c)    for information produced in some form other than documentary

 5 and for any other tangible items, that the Producing Party affix in a prominent place

 6 on the exterior of the container or containers in which the information is stored the

 7 legend “CONFIDENTIAL” or “COCO” or “HCSC.” If only a portion or portions of
   the information warrants protection, the Producing Party, to the extent practicable,
 8
   shall identify the protected portion(s).
 9
          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
10
   failure to designate qualified information or items does not, standing alone, waive the
11
   Designating Party’s right to secure protection under this Order for such material. Upon
12
   timely correction of a designation, the Receiving Party must make reasonable efforts
13
   to assure that the material is treated in accordance with the provisions of this Order.
14
   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
15
          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
16
   designation of confidentiality at any time that is consistent with the Court’s
17
   Scheduling Order.
18
          6.2 Meet and Confer. The Challenging Party shall initiate the informal
19
   dispute resolution process set forth in the Court's Procedures and Schedules. See
20
   http://www.cacd.uscourts.gov/honorable-alka-sagar6.3. The burden of persuasion in
21 any such challenge proceeding shall be on the Designating Party. Frivolous

22 challenges, and those made for an improper purpose (e.g., to harass or impose
23 unnecessary expenses and burdens on other parties) may expose the Challenging Party

24 to sanctions. Unless the Designating Party has waived or withdrawn the
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx            8
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 9 of 27 Page ID #:499




 1 confidentiality designation, all parties shall continue to afford the material in question

 2 the level of protection to which it is entitled under the Producing Party’s designation

 3 until the Court rules on the challenge.

 4 7.        ACCESS TO AND USE OF PROTECTED MATERIAL

 5           7.1    Basic Principles. A Receiving Party may use Protected Material that is

 6 disclosed or produced by another Party or by a Non-Party in connection with this

 7 Action only for prosecuting, defending, or attempting to settle this Action. Such
   Protected Material may be disclosed only to the categories of persons and under the
 8
   conditions described in this Order. When the Action has been terminated, a Receiving
 9
   Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
10
          Protected Material must be stored and maintained by a Receiving Party at a
11
   location and in a secure manner that ensures that access is limited to the persons
12
   authorized under this Order.
13
          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
14
   otherwise ordered by the court or permitted in writing by the Designating Party, a
15
   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
16
   only to:
17
                (a) the Receiving Party’s Outside Counsel of Record in this Action,
18
   as well as employees of said Outside Counsel of Record to whom it is reasonably
19
   necessary to disclose the information for this Action;
20
                (b) the Receiving Party’s Outside General Counsel in this Action, as
21 well as employees of said Outside General Counsel to who it is reasonably necessary

22 to disclose the information for this Action and who have signed the “Acknowledgment
23 and Agreement to Be Bound” (Exhibit A);

24
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           9
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 10 of 27 Page ID #:500




 1                  (c)    the officers, directors, and employees (including House Counsel)

 2 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

 3                  (d)    Experts (as defined in this Order) of the Receiving Party to whom

 4 disclosure is reasonably necessary for this Action and who have signed the

 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 6                  (e)    the court and its personnel;

 7                  (f)    court reporters and their staff;
                    (g)    professional jury or trial consultants, mock jurors, and
 8
      Professional Vendors to whom disclosure is reasonably necessary for this Action and
 9
      who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10
                    (h)    the author or recipient of a document containing the information
11
      or a custodian or other person who otherwise possessed or knew the information;
12
                    (i)    during their depositions, witnesses, and attorneys for witnesses, in
13
      the Action to whom disclosure is reasonably necessary provided: (1) the deposing
14
      party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
15
      will not be permitted to keep any confidential information unless they sign the
16
      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
17
      by the Designating Party or ordered by the court. Pages of transcribed deposition
18
      testimony or exhibits to depositions that reveal Protected Material may be separately
19
      bound by the court reporter and may not be disclosed to anyone except as permitted
20
      under this Stipulated Protective Order; and
21                  (j)    any mediator or settlement officer, and their supporting personnel,
22 mutually agreed upon by any of the parties engaged in settlement discussions.
23           7.3    Disclosure of “COCO” Information or Items. Unless otherwise ordered
24 by the court or permitted in writing by the Designating Party, a Receiving Party may
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx              10
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 11 of 27 Page ID #:501




 1 disclose any information or item designated “CONFIDENTIAL OUTSIDE

 2 COUNSEL ONLY” or “COCO” only to those individuals identified in paragraphs

 3 7.2(a)-(b), and (d)-(j) above.

 4           7.4    Disclosure of “HCSC” Information or Items.

 5           Unless otherwise ordered by the court or permitted in writing by the

 6 Designating Party, a Receiving Party may only disclose any information or items

 7 designated “HIGHLY CONFIDENTIAL – SOURCE CODE” only to those
   individuals identified in paragraphs 7.2(a), (d)-(f), and (h) above. A Receiving Party
 8
   may additionally disclose any information or items designated “HIGHLY
 9
   CONFIDENTIAL – SOURCE CODE” to those individuals identified in paragraph (i)
10
   above, but only to the extent that the witness has knowledge regarding the source code
11
   at issue or is a witness designated by the Designating Party under Federal Rule of Civil
12
   Procedure 30(b)(6) to testify on its behalf. Further, the Receiving Party must comply
13
   with all provisions for disclosing source code as set forth in Section 11 of this
14
   Protective Order. In addition, a party seeking to disclose to an expert retained by
15
   outside counsel of record any information or item that has been designated “COCO”
16
   or “HCSC” must first make a written request to the designator that (1) sets forth the
17
   full name of the expert and the city and state of his or her primary residence, (2)
18
   attaches a copy of the expert’s current resume, including identification of any person
19
   or entity from which the expert has received substantial compensation in the last five
20
   years, (3) identifies the expert’s current employer(s), (4) identifies (by name and
21 number of the case, filing date, and location of court) any litigation where the expert

22 has offered expert testimony, including by declaration, report, or testimony at
23 deposition or trial, in the past four years. If the expert believes any of this information

24 at (2) - (4) is subject to a confidentiality obligation to a third party, then the expert
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           11
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 12 of 27 Page ID #:502




 1 should provide whatever information the expert believes can be disclosed without

 2 violating any confidentiality agreements, and the party seeking to disclose the

 3 information to the expert shall be available to meet and confer with the designator

 4 regarding any such confidentiality obligations.

 5           7.5    Written Objections from Designator

 6           A party that makes a request and provides the information specified in

 7 paragraph 7.4. may disclose the designated material to the identified expert unless,
   within seven days of delivering the request, the party receives a written objection from
 8
   the designator providing detailed grounds for the objection. All challenges to
 9
   objections from the designator shall proceed according to the informal dispute
10
   resolution process set forth in the Court’s Procedures and Schedules. See
11
   http://www.cacd.uscourts.gov/honorable-alka-sagar.
12
   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13
   OTHER LITIGATION
14
          If a Party is served with a subpoena or a court order issued in other litigation
15
   that compels disclosure of any information or items designated in this Action as
16
   “CONFIDENTIAL,” “COCO,” or “HCSC” that Party must:
17
                 (a) promptly notify in writing the Designating Party. Such notification
18
   shall include a copy of the subpoena or court order;
19
                 (b) promptly notify in writing the party who caused the subpoena or
20
   order to issue in the other litigation that some or all of the material covered by the
21 subpoena or order is subject to this Protective Order. Such notification shall include a

22 copy of this Stipulated Protective Order; and
23                  (c)    cooperate with respect to all reasonable procedures sought to be
24 pursued by the Designating Party whose Protected Material may be affected.
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx            12
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 13 of 27 Page ID #:503




 1           If the Designating Party timely seeks a protective order, the Party served with

 2 the subpoena or court order shall not produce any information designated in this action

 3 as “CONFIDENTIAL,” “COCO,” or “HCSC” before a determination by the court

 4 from which the subpoena or order issued, unless the Party has obtained the

 5 Designating Party’s permission. The Designating Party shall bear the burden and

 6 expense of seeking protection in that court of its confidential material and nothing in

 7 these provisions should be construed as authorizing or encouraging a Receiving Party
   in this Action to disobey a lawful directive from another court.
 8
   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 9
   PRODUCED IN THIS LITIGATION
10
                (a) The terms of this Order are applicable to information produced by
11
   a Non-Party in this Action and designated as “CONFIDENTIAL,” “COCO,” or
12
   “HCSC.” Such information produced by Non-Parties in connection with this litigation
13
   is protected by the remedies and relief provided by this Order. Nothing in these
14
   provisions should be construed as prohibiting a Non-Party from seeking additional
15
   protections.
16
                (b) In the event that a Party is required, by a valid discovery request,
17
   to produce a Non-Party’s confidential information in its possession, and the Party is
18
   subject to an agreement with the Non-Party not to produce the Non-Party’s
19
   confidential information, then the Party shall:
20
                        (1) promptly notify in writing the Requesting Party and the
21        Non-Party that some or all of the information requested is subject to a
22           confidentiality agreement with a Non-Party;
23

24
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           13
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 14 of 27 Page ID #:504




 1                         (2)    promptly provide the Non-Party with a copy of the

 2           Stipulated Protective Order in this Action, the relevant discovery request(s), and

 3           a reasonably specific description of the information requested; and

 4                         (3)    make the information requested available for inspection by

 5           the Non-Party, if requested.

 6                  (c)    If the Non-Party fails to seek a protective order from this court

 7 within 14 days of receiving the notice and accompanying information, the Receiving
   Party may produce the Non-Party’s confidential information responsive to the
 8
   discovery request. If the Non-Party timely seeks a protective order, the Receiving
 9
   Party shall not produce any information in its possession or control that is subject to
10
   the confidentiality agreement with the Non-Party before a determination by the court.
11
   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
12
   of seeking protection in this court of its Protected Material.
13
   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15
   Protected Material to any person or in any circumstance not authorized under this
16
   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
17
   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
18
   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
19
   persons to whom unauthorized disclosures were made of all the terms of this Order,
20
   and (d) request such person or persons to execute the “Acknowledgment and
21 Agreement to Be Bound” that is attached hereto as Exhibit A.

22 11.       SOURCE CODE
23           For Protected Material designated “HIGHLY CONFIDENTIAL – SOURCE
24 CODE,” which shall mean documents or information containing or substantively
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx             14
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 15 of 27 Page ID #:505




 1 relating to confidential, proprietary and/or trade secret source code or technical design

 2 documentation (“Source Code Material”), the following additional restrictions apply:

 3           11.1 Access to a party’s Source Code Material shall be provided only on a

 4 “standalone” computer (that is, the computer may not be linked to any network,

 5 including a local area network, an intranet or the Internet) (“Source Code Computer”)

 6 that is password protected and maintained in a secure room (“Source Code Review

 7 Room”). The Source Code Computer shall be located at the offices of outside counsel
   for the Producing Party. For TCL: Perkins Coie LLP, 11452 El Camino Real, Suite
 8
   300, San Diego, CA 92130-2080. No recordable media or recordable devices,
 9
   including without limitation sound recorders, computers, cellular telephones,
10
   peripheral equipment, cameras, CDs, DVDs, or drives of any kind, shall be permitted
11
   into the Source Code Review Room;
12
          11.2 The Source Code Computer will only be available during normal business
13
   hours, which for purposes of this paragraph shall be 9:00 a.m. through 6:00 p.m. on
14
   business days (i.e., weekdays that are not federal holidays). Prior to the first inspection
15
   of any requested Source Code Material, the Receiving Party shall provide twenty-one
16
   (21) days’ notice of the Source Code Material that it wishes to inspect. The Receiving
17
   Party shall provide five (5) days notice prior to any subsequent inspections;
18
          11.3 The Producing Party shall provide the Receiving Party with information
19
   explaining how to start, log on to, and operate the Source Code Computer in order to
20
   access the produced Source Code Material on the Source Code Computer. The
21 Producing Party may visually monitor the activities of the Receiving Party’s

22 representatives during any Source Code Material review, but only to ensure that no
23 unauthorized electronic records of the Source Code Material and no information

24 concerning the Source Code Material are being created or transmitted in any way;
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           15
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 16 of 27 Page ID #:506




 1           11.4 The Producing Party will produce Source Code Material in computer

 2 searchable format on the Source Code Computer as described above and will, upon

 3 request from the Receiving Party, install freely available software tools on the Source

 4 Code Computer for purposes of the review (including but not limited to software to

 5 perform searches of the Source Code Material), if such tools exist and are in

 6 possession of the Producing Party at the time the first request to review Source Code

 7 Material is received;
          11.5 The Receiving Party may request that the Producing Party install software
 8
   on the Source Code Computer to perform searches of the Source Code Material or to
 9
   review the Source Code Material consistent with all of the protections herein. The
10
   Receiving Party shall timely request that common review software be installed on the
11
   computer but must provide the Producing Party with removable electronic media (e.g.,
12
   a CD, DVD, or flash memory “stick”) containing any such software tools not
13
   commonly available at least fourteen (14) days in advance of the date upon which the
14
   Receiving Party wishes to have the additional not commonly available software
15
   available for use on the Source Code Computer. Reasonable and timely requests for
16
   the installation of such search software will not be denied. If the Receiving Party
17
   requests installation of review software that requires a paid license, the Receiving
18
   Party must obtain that license at its own expense. The Receiving Party shall not erase,
19
   load, install, compile, or otherwise modify any program (or request that any other
20
   program be erased, loaded, installed, or otherwise modified by the Producing Party)
21 on the Source Code Computer without first submitting a written request and obtaining

22 the producing party's agreement to the request;
23           11.6 A Receiving Party may include excerpts of Source Code Material in a
24 pleading, exhibit, expert report, discovery document, deposition transcript, or other
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx         16
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 17 of 27 Page ID #:507




 1 court document, provided that the Source Code Material is appropriately marked

 2 under this Order, restricted to those who are entitled to have access to them as

 3 specified herein, and, if filed with the Court, filed under seal in accordance with the

 4 Court’s rules, procedures and orders;

 5           11.7 No electronic copies of Source Code Material shall be made without prior

 6 written consent of the Producing Party, except as necessary to create documents

 7 which, pursuant to the Court’s rules, procedures, and orders, are to be filed or served
   electronically. Images or copies of Source Code Material shall not be included in
 8
   correspondence between the parties (references to production numbers shall be used
 9
   instead). The Receiving Party shall maintain a log of all such electronic copies of any
10
   portion of Source Code Material in its possession or in the possession of its retained
11
   consultants, including the names of the reviewers and/or recipients of any such
12
   electronic copies, and the locations and manner in which the electronic copies are
13
   stored. If a party reasonably believes that it needs to submit a portion of Source Code
14
   Material as part of a filing with the Court, the Party shall excerpt the Source Code
15
   Material to include only the portions of Source Code Material necessary to that filing;
16
          11.8 The Receiving Party shall be permitted to request printouts of portions of
17
   Source Code Material reasonably anticipated by the Receiving Party to be necessary
18
   for use in, and preparation for, court filings and proceedings, infringement or
19
   invalidity contentions, expert reports, and depositions of persons or entities permitted
20
   access to “HCSC” information of the Producing Party, and such other uses to which
21 the parties may agree or that the Court may order. The Receiving Party shall not

22 request printouts of Source Code Material in order to review the Source Code Material
23 elsewhere in the first instance, i.e., as an alternative to reviewing that Source Code

24 Material electronically on the Source Code Computer, as the parties acknowledge and
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx          17
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 18 of 27 Page ID #:508




 1 agree that the purpose of the protections herein would be frustrated by printing

 2 portions of Source Code Material for review and analysis elsewhere, and that printing

 3 is permitted solely to enable use of Source Code Material in filings, depositions,

 4 proceedings, contentions, expert reports, and related drafts and correspondence. The

 5 Receiving Party’s outside counsel and/or experts shall be entitled to take notes relating

 6 to the Source Code Material but may not copy the Source Code into the notes and may

 7 not take such notes electronically on the Source Code Computer itself or any other
   computer in the Source Code Review Room. Under no circumstance is any portion
 8
   of the Source Code to be recorded in notes as a way to circumvent the protections of
 9
   this Protective Order. If any individual inspecting Source Code seeks to take notes,
10
   all such notes will be taken on bound (spiral or other type of permanently bound)
11
   notebooks. No loose paper or other paper that can be used in a printer may be brought
12
   into the Source Code Review Room. All such notes shall be marked “HIGHLY
13
   CONFIDENTIAL – SOURCE CODE.”
14
          11.9 The Receiving Party may request a reasonable number of printouts of
15
   Source Code Material and up to one (1) extra photocopy set of the printed Source
16
   Code Material, all of which shall be designated and clearly labeled “HIGHLY
17
   CONFIDENTIAL – SOURCE CODE,” and the receiving party shall maintain a log
18
   of all such printed or photocopied files, including the names of the reviewers and/or
19
   recipients of the copies and locations where the paper copies are stored. To request
20
   printouts of any such portion of Source Code Material, the Receiving Party shall
21 identify the portions of Source Code Material using the Source Code Computer (e.g.,

22 by placing in a folder labeled “To Print”). Upon receiving the identification from the
23 Receiving Party, the Producing Party shall have five (5) business days to provide

24 copies of the printouts of the requested Source Code Material. If the Producing Party
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx          18
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 19 of 27 Page ID #:509




 1 objects that the printed portions are not reasonably necessary to any case preparation

 2 activity, the Producing Party shall make such objection, and the basis for the objection,

 3 known to the receiving party within five (5) days of receipt of a request for printed

 4 portions of Source Code Material. If after meeting and conferring, the Producing party

 5 and the Receiving party cannot resolve the objection (where such meet and confer

 6 need not take place in person), the party resisting production shall seek an order from

 7 the Court within five (5) days from the meet and confer and shall bear the burden to
   show that the requested Source Code Material need not be produced. Contested source
 8
   code printouts need not be produced to the Requesting Party until the matter is
 9
   resolved by the Court. Each page of any printed copies of Source Code Material shall
10
   be printed on nonwhite, colored paper. The Producing Party shall clearly label each
11
   page of any printed copies “HIGHLY CONFIDENTIAL – SOURCE CODE” and give
12
   each page a unique identification number;
13
          11.10 In considering what is reasonable, the Parties expect that the Receiving
14
   Party will not need to request that more than 500 total pages of Source Code Material
15
   be printed. If the Receiving Party requests to have more than 500 total pages of Source
16
   Code Material printed, and the Producing Party objects, the Producing Party and the
17
   Receiving Party shall meet and confer. If after meeting and conferring, the Producing
18
   Party and the Receiving Party cannot resolve the objection (where such meet and
19
   confer need not take place in person), the Receiving Party shall seek an order from the
20
   Court and shall bear the burden to show that the requested Source Code Material
21 should be produced. The Producing Party cannot rely merely on the fact that more

22 than 500 total pages of Source Code Material has been printed in its opposition.
23 Contested source code printouts need not be produced to the Requesting Party until

24 the matter is resolved by the Court;
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx          19
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 20 of 27 Page ID #:510




 1           11.11 All paper copies shall be securely destroyed if they are no longer

 2 necessary in the litigation (e.g., extra copies at the conclusion of a deposition);

 3           11.12 For depositions, outside counsel for the Receiving Party may bring one

 4 printed copy of Source Code Material. If a Receiving Party intends to use Source

 5 Code Material to examine a deposition witness, the Receiving Party must notify the

 6 Producing Party of that intention no later than five (5) business days prior to the

 7 deposition. At the election of the Producing Party, (i) the receiving party may bring
   up to two additional printed copies of the portions of Source Code Material the
 8
   Receiving Party intends to use to examine the deposition witness, or (ii) the Producing
 9
   Party will provide a source code computer at the deposition containing all source code,
10
   in computer searchable format, previously produced by the Producing Party. Copies
11
   of Source Code Material that are marked as deposition exhibits shall not be provided
12
   to the court reporter or attached to deposition transcripts, rather, the deposition record
13
   will identify the exhibit by its production numbers;
14
          11.13 For court proceedings, outside counsel for the Receiving Party may bring
15
   one printed copy of Source Code Material. If a Receiving Party intends to use source
16
   code during a court proceeding, the Receiving Party must notify the Producing Party
17
   of that intention no later than three (3) business days prior to the court proceeding. At
18
   the election of the Producing Party, (i) the Receiving Party may bring up to two
19
   additional printed copies of the portions of Source Code Material the Receiving Party
20
   intends to use at the hearing, or (ii) the Producing Party will provide a source code
21 computer at the court proceeding containing all source code, in computer-searchable

22 format, previously produced by the Producing Party;
23           11.14 If the Receiving Party’s outside counsel, consultants, or experts obtain
24 printouts or photocopies of Source Code Material, the Receiving Party shall ensure
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           20
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 21 of 27 Page ID #:511




 1 that such outside counsel, consultants, or experts keep the printouts or photocopies in

 2 a secured locked area in the offices of such outside counsel, consultants, or experts at

 3 all times when it is not in use. The Receiving Party shall provide access to the printed

 4 portions of Source Code Material to no more than a total of five (5) individuals (except

 5 insofar as such code appears in any court filing or expert report); and

 6           11.15 A Producing Party’s Source Code Material may only be transported by

 7 the Receiving Party at the direction of a person authorized under § 7.4 above to
   another person authorized under paragraph § 7.4 above, on paper mailed in a secure
 8
   container with a tracking number and must require a signature by the recipient. The
 9
   recipient must maintain and store the Source Code Material pursuant to Paragraph
10
   § 11.14. Source Code Material may not be transported or transmitted electronically
11
   over a network of any kind, including a local area network, an intranet, or the Internet,
12
   except as with respect to the transmission of contentions, expert reports, sealed court
13
   filings, or any other document, which pursuant to the Court’s rules, procedures, or
14
   orders must be filed or served electronically, and is at all times subject to the transport
15
   restrictions set forth herein.
16
   12. PROSECUTION BAR
17
          Absent written consent from the designator, any individual representing or
18
   associated with the Plaintiff who receives access to “COCO” or “HCSC” information
19
   shall not be involved in the prosecution of patents or patent applications concerning
20
   the field of the invention of the patent-in-suit for the Receiving Party or its acquirer,
21 successor, predecessor, or other affiliate during the pendency of this action and for

22 two (2) years after its conclusion, including any appeals. “Prosecution” means
23 drafting, amending, advising on the content of, or otherwise affecting the scope or

24 content of patent claims or specifications. These prohibitions shall not preclude
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           21
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 22 of 27 Page ID #:512




 1 counsel from participating in reexamination or inter partes review proceedings to

 2 challenge or defend the validity of any patent, but counsel may not participate in the

 3 drafting of amended claims in any such proceedings.

 4 13.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 5 PROTECTED MATERIAL

 6           13.1 When a Producing Party gives notice to Receiving Parties that certain

 7 inadvertently produced material is subject to a claim of privilege or other protection,
   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 8
   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 9
   may be established in an e-discovery order that provides for production without prior
10
   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
11
   parties reach an agreement on the effect of disclosure of a communication or
12
   information covered by the attorney-client privilege or work product protection, the
13
   parties may incorporate their agreement in the stipulated protective order submitted to
14
   the court.
15
          13.2 Nothing in this Order shall require production of documents,
16
   information or other material that a Party contends is protected from disclosure by
17
   the attorney-client privilege, the work product doctrine, or other privilege, doctrine.
18
   or immunity. If documents, information or other material subject to a claim of
19
   attorney-client privilege, work product doctrine, or other privilege, doctrine, or
20
   immunity is inadvertently or unintentionally produced, such production shall in no
21 way prejudice or otherwise constitute a waiver of, or estoppel as to, any such

22 privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally
23 produces documents, information or other material (“Clawed-Back Materials”) it

24 reasonably believes are protected under the attorney-client privilege, work product
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx         22
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 23 of 27 Page ID #:513




 1 doctrine, or other privilege, doctrine, or immunity shall promptly notify the

 2 recipient(s) in writing.

 3           13.3 Each Party receiving such notice shall immediately return or destroy

 4 such all such Clawed-Back Materials, and all copies thereof, and shall certify that all

 5 such Clawed-Back Materials have been returned or destroyed within five (5) days.

 6 No use shall be made of Clawed-Back Materials during depositions, through motion

 7 practice, at trial, or otherwise. Outside Counsel and their vendors shall not be
   required to delete Clawed-Back Materials that may reside on their respective firms’
 8
   electronic back-up systems, but they are precluded from accessing or using such
 9
   Clawed-Back Materials for any purpose.
10
          13.4 The party sending such notice shall provide a supplemental privilege log
11
   identifying such Clawed-Back Materials within fourteen (14) days of its notice. For
12
   inadvertently produced information that would not otherwise have to be logged, no
13
   supplemental privilege log is required. Any party may move the Court for an Order
14
   compelling production of any Clawed-Back Materials pursuant to the discovery
15
   provisions of the Scheduling Order. The motion shall not assert as a ground for
16
   production the fact of the earlier inadvertent production. The motion shall also not
17
   disclose or otherwise use the content of the Clawed-Back Materials (beyond any
18
   information appearing on the above-referenced privilege log).
19
   14. MISCELLANEOUS
20
          14.1 Right to Further Relief. Nothing in this Order abridges the right of any
21 person to seek its modification by the Court in the future.

22           14.2 Right to Assert Other Objections. By stipulating to the entry of this
23 Protective Order no Party waives any right it otherwise would have to object to

24 disclosing or producing any information or item on any ground not addressed in this
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           23
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 24 of 27 Page ID #:514




 1 Stipulated Protective Order. Similarly, no Party waives any right to object on any

 2 ground to use in evidence of any of the material covered by this Protective Order.

 3           14.3 Filing Protected Material. A Party that seeks to file under seal any

 4 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

 5 only be filed under seal pursuant to a court order authorizing the sealing of the specific

 6 Protected Material at issue. If a Party's request to file Protected Material under seal is

 7 denied by the court, then the Receiving Party may file the information in the public
   record unless otherwise instructed by the court.
 8
   15. FINAL DISPOSITION
 9
          After the final disposition of this Action, as defined in paragraph 4, within 60
10
   days of a written request by the Designating Party, each Receiving Party must return
11
   all Protected Material to the Producing Party or destroy such material. As used in this
12
   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13
   summaries, and any other format reproducing or capturing any of the Protected
14
   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
15
   must submit a written certification to the Producing Party (and, if not the same person
16
   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
17
   category, where appropriate) all the Protected Material that was returned or destroyed
18
   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
19
   compilations, summaries or any other format reproducing or capturing any of the
20
   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
21 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

22 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
23 attorney work product, and consultant and expert work product, even if such materials

24 contain Protected Material. Any such archival copies that contain or constitute
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           24
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 25 of 27 Page ID #:515




 1 Protected Material remain subject to this Protective Order as set forth in Section 4
      (DURATION).
 2
      16.   Any violation of this Order may be punished by any and all appropriate measures
 3
      including, without limitation, contempt proceedings and/or monetary sanctions.
 4 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5

 6 /s/ Marc Lorelli                            /s/ Kyle R. Canavera*
 7 William E. Thomson, Jr. (SBN 47195)         John P. Schnurer, Bar No. 185725
    BROOKS KUSHMAN P.C.                        Yun (Louise) Lu, Bar No. 253114
 8 601 S. Figueroa Street, Suite 2080          Kyle R. Canavera, Bar No. 314664
    Los Angeles, California 90017-5780         PERKINS COIE LLP
 9 Phone: (213) 622-3003                       11452 El Camino Real, Suite 300
    wthomson@brookskushman.com                 San Diego, California 92130-2080
10                                             Phone: (858) 720-5700
11     Marc Lorelli (Admitted pro hac vice)    kcanavera@perkinscoie.com
       mlorelli@brookskushman.com              llu@perkinscoie.com
12     John P. Rondini (Admitted pro hac vice) jschnurer@perkinscoie.com
       jrondini@brookskushman.com
13     Mark A. Cantor (Admitted pro hac vice) Attorneys for Defendants
       mcantor@brookskushman.com               TCT Mobile (US) Inc., Huizhou TCL
14     John S. LeRoy (Admitted pro hac vice) Mobile Communication Co., Ltd., and
15     jleroy@brookskushman.com                Shenzhen TCL Creative Cloud
       BROOKS KUSHMAN P.C.                     Technology Co., Ltd.
16     1000 Town Center, 22nd Floor
       Southfield, MI 48075
17     Phone: (248) 358-4400
18
    Attorneys for Plaintiff
19 Ancora Technologies, Inc.
   DATED: June 30, 2020                               DATED: June 30, 2020
20

21 * Pursuant to Local Rule 5-4.3.4(a)(2), the filing party attests that TCL’s counsel
   concurs in the content of this stipulation and has authorized its filing with his
22 electronic signature.
23 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
           July 1, 2020
24 DATED: ____________                                     / s / Sagar
                                              _____________________________________
                                              Honorable Alka Sagar
25                                            United States Magistrate Judge
      STIPULATED PROTECTIVE ORDER
      Case No. 8:19-cv-02192-GW-ASx              25
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 26 of 27 Page ID #:516




 1

 2
                              UNITED STATES DISTRICT COURT
 3
                            CENTRAL DISTRICT OF CALIFORNIA
 4

 5      ANCORA TECHNOLOGIES,                       Case No. 8:19-cv-02192-GW-ASx
        INC.                                       (LEAD CASE)
 6
                    Plaintiff,                     Consolidated Case No.:
 7      v.                                         Case No. 2:20-cv-01252-GW-ASx
 8      TCT MOBILE (US) INC.,                      [Hon. George H. Wu]
        HUIZHOU TCL MOBILE
 9      COMMUNICATION CO.,
        LTD., and SHENZHEN TCL
10      CREATIVE CLOUD
        TECHNOLOGY CO., LTD.,
11
                    Defendants.
12

13                                       EXHIBIT A

14              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

15           I, _____________________________ [print or type full name], of
      _________________ [print or type full address], declare under penalty of perjury that
16
      I have read in its entirety and understand the Stipulated Protective Order that was
17
      issued by the United States District Court for the Central District of California on
18
      [date] in the case of Ancora Technologies, Inc. v. TCT Mobile (US) Inc., et al., Case
19
      No. 8:19-cv-02192-GW-ASx. I agree to comply with and to be bound by all the terms
20
      of this Stipulated Protective Order and I understand and acknowledge that failure to
21
      so comply could expose me to sanctions and punishment in the nature of contempt. I
22
      solemnly promise that I will not disclose in any manner any information or item that
23

24
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx           26
     Case 8:19-cv-02192-GW-AS Document 48 Filed 07/01/20 Page 27 of 27 Page ID #:517




 1 is subject to this Stipulated Protective Order to any person or entity except in strict

 2 compliance with the provisions of this Order.

 3           I further agree to submit to the jurisdiction of the United States District Court

 4 for the Central District of California for the purpose of enforcing the terms of this

 5 Stipulated Protective Order, even if such enforcement proceedings occur after

 6 termination of this action. I hereby appoint __________________________ [print or

 7 type full name] of _______________________________________ [print or type full
   address and telephone number] as my California agent for service of process in
 8
   connection with this action or any proceedings related to enforcement of this
 9
   Stipulated Protective Order.
10

11
      Date: __________________________
12
      City and State where sworn and signed: ________________________________
13
      Printed name: _______________________________
14
      Signature: __________________________________
15
16

17

18

19

20

21

22
23

24
      STIPULATED PROTECTIVE ORDER
25    Case No. 8:19-cv-02192-GW-ASx            27
